 1
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                        SOUTHERN DISTRICT OF CALIFORNIA

 6   BELL NORTHERN RESEARCH,                    C.A. No. 3:18-cv-2864-CAB-BLM
     LLC,
 7               Plaintiff,                     ORDER GRANTING JOINT
 8                                              MOTION AND STIPULATION
     v.                                         OF DISMISSAL AS TO COUNTS
 9                                              1 AND 4 OF PLAINTIFF’S
     LG ELECTRONICS INC., LG                    COMPLAINT AND
10
     ELECTRONICS U.S.A., INC., and              DEFENDANTS’
11   LG ELECTRONICS MOBILE                      COUNTERCLAIMS 1, 4, 9 AND
     RESEARCH U.S.A., LLC,                      12 RELATING TO U.S. PATENT
12
                                                NOS. 7,990,842 AND 6,941,156
13                      Defendants.
14
15         FOR GOOD CAUSE SHOWN, Plaintiff Bell Northern Research, LLC
16   (“Plaintiff”) and Defendants LG Electronics Inc., LG Electronics U.S.A., Inc., and LG
17   Electronics Mobile Research U.S.A., LLC (collectively “Defendants”) Joint Motion and
18   Stipulation of Dismissal as to Counts 1 and 4 of Plaintiff’s Complaint, and Counts 1, 4,
19   9, and 12 of LG’s Amended Counterclaims is GRANTED. Counts 1 and 4 of Plaintiff’s
20   Complaint    are   DISMISSED       WITH      PREJUDICE,        Defendants’    Amended
21   Counterclaims 1 and 4 are DISMISSED WITH PREJUDICE, and Defendants’
22   Amended Counterclaims 9 and 12 are DISMISSED WITHOUT PREJUDICE.
23         It is SO ORDERED.
24   Dated: October 9, 2019
25
26
27
28
